Citation Nr: 0517620	
Decision Date: 06/29/05    Archive Date: 07/07/05

DOCKET NO.  01-03 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to nonservice-connected pension benefits. 

2.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel

INTRODUCTION

The veteran had active military service from August 1965 to 
October 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating determination 
of a regional office (RO) of the Department of Veterans 
Affairs (VA).  

The veteran appeared at a local hearing in June 2001 and at a 
Travel Board hearing before the undersigned Acting Veterans 
Law Judge in April 2005 at the Portland, Oregon, RO.  

The issue of entitlement to service connection for PTSD is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC.  VA will notify the veteran if further action 
is required on his part.


FINDING OF FACT

At the time of his April 2005 hearing before the undersigned 
Veterans Law Judge, the veteran, through his testimony, 
withdrew the issue of entitlement to nonservice-connected 
pension benefits.


CONCLUSION OF LAW

The criteria for withdrawal of a substantive appeal by the 
appellant, as it relates to the issue of entitlement to 
nonservice-connected pension benefits, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2004).




REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by 
the appellant or by his or her authorized representative.  
38 C.F.R. § 20.204.  The appellant, through testimony at his 
April 2005 hearing before the undersigned Law Judge, withdrew 
his appeal of the issue of entitlement to nonservice-
connected pension benefits.  Hence, there remain no 
allegations of errors of fact or law for appellate 
consideration.  Accordingly, the Board does not have 
jurisdiction to review the appeal for nonservice-connected 
pension benefits and it is dismissed.


ORDER

The appeal of the issue of entitlement to nonservice-
connected pension benefits is dismissed.


REMAND

With regard to the issue of service connection for PTSD, the 
Board notes that the veteran has been diagnosed with PTSD on 
several occasions.  The Board also observes that the veteran 
was stationed in Vietnam from June 1967 to October 1968.  The 
Board further notes that the veteran has reported several 
stressors, including the death of a friend.  He has also 
reported that he felt fear for his life when his unit came 
under mortar and rocket attacks and when snipers fired at him 
while he was working the radio.  The veteran also noted 
fearing for his life during the Tet Offensive as his unit 
came under attack.

In response to a request for stressor development, the United 
States Armed Services Center for Unit Records Research 
(Center), in an October 2000 letter, noted that the 
historical reports submitted by the 19th Tactical Air Support 
Squadron for the time period from July 1967 though March 1968 
documented the unit's locations and significant combat 
situations encountered by the unit during the period, 
including the 1968 Tet Offensive.  The Board further observes 
that the historical report indicated that the majority of the 
individuals assigned to the veteran's unit had to spend a 
complete tour in the field.  

While certain claimed stressors cannot be verified, the Board 
does note that the unit to which the veteran was attached 
came under attack during the time period and in the area 
where the veteran was stationed in Vietnam.  As a result of 
the report from the Center, the Board concludes that the 
veteran should be afforded an additional VA examination to 
determine the nature and etiology of the veteran's PTSD, if 
found.  

The Board further notes that the veteran checked the box on 
his October 1968 service separation report of medical history 
indicating he was having nervous trouble and stated that he 
had nervousness upon impending long travel by same modes of 
transportation.  Nervousness upon impending long travel by 
same modes of transportation was also noted on his October 
1968 service separation medical examination.  

The veteran is hereby informed of the need to submit all 
pertinent evidence he may have in his possession.  

Accordingly, this matter is REMANDED for the following:  

1.  The RO should arrange for a VA 
psychiatric examination of the veteran in 
order to determine the nature and 
etiology of any psychiatric disorder(s), 
including PTSD, which may be present.  
The claims file must be made available to 
the examiner.  All indicated tests and 
studies should be performed.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether the 
attacks that occurred at the location 
where the veteran's unit was located were 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and the attacks which occurred at the 
location of the veteran's unit. 

The examiner should provide detailed 
rationale for each opinion that is 
expressed.  

Alternatively, if PTSD is not found on 
examination, the examiner should 
delineate all diagnoses reached to 
account for the veteran's psychiatric 
symptomatology.  The examiner must also 
express an opinion as to whether any 
psychiatric disorder(s) found on 
examination is/are related to service.  
Complete detailed rationale should be 
given for each opinion that is rendered.

2.  After completion of the above, the RO 
should review the expanded record and 
determine if the benefit sought can be 
granted.  If the claim remains denied, 
the veteran and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded an 
opportunity to respond.  Thereafter, the 
case should be remanded to the Board for 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs ROs to provide expeditious handling 
of all cases that have been remanded by the Board and the 
Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	RONALD W. SCHOLZ
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


